Case 1:19-cv-00461-LMB-TCB Document 221 Filed 04/27/20 Page 1 of 1 PageID# 4014




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION



 Navient Solutions, LLC                           )
                                                  )
                       Plaintiff(s)               )
 v.                                               )    CIVIL ACTION NO. 1:19cv461
                                                  )
 The Law Offices of Jeffrey Lohman, et al         )
                                                  )
                       Defendant(s)               )


                                      DEFAULT JUDGMENT

        A default having been entered against the defendant, Champion Marketing Solutions,
 LLC (doing business as CMS) and counsel for the plaintiff Navient Solutions, LLC having
 requested judgment against the defaulted defendant(s) Champion Marketing Solutions, LLC and
 having filed a proper declaration, all in accordance with Rule 55 of the Federal Rules of Civil
 Procedure; it is

        ORDERED and ADJUDGED that the plaintiff Navient Solutions, LLC recover of the
 defendant Champion Marketing Solutions, LLC (doing business as CMS) the sum of $6,150,000.


 Dated at Alexandria, Virginia, this 27th day of April, 2020.


                                                      FERNANDO GALINDO
                                                      CLERK OF COURT


                                                      BY: ____/s/_______________________
                                                                   Deputy Clerk
                                                                   Dana Van Metre
